Citation Nr: 0512247	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  99-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the veteran's 
application to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD).  On appeal, an April 
2000 Hearing Officer decision reopened the claim, reviewed 
the claim on a de novo basis, and denied service connection 
for PTSD on the merits.

In a November 2001 decision, the Board also reopened the 
claim, readjudicated the claim on a de novo basis, and denied 
service connection for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a July 2003 order, the Court granted the parties' Joint 
Motion for Remand of that portion of the Board's November 
2001 decision denying service connection for PTSD.  Pursuant 
to the actions requested in the Joint Motion, the Court 
vacated that part of the Board's decision denying service 
connection for PTSD and remanded that issue to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).

The Board subsequently remanded the case to the RO in 
December 2003, directing compliance with the notice and duty 
to assist provisions of VCAA.  The case was returned to the 
Board for further appellate consideration in March 2005.


FINDINGS OF FACT

1.  The veteran has been fully informed of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's request to reopen his 
claim of entitlement to service connection for PTSD was 
received in August 1997, well before the enactment of the 
VCAA.  

A Statement of the Case, issued in January 1999, provided 
notice to the veteran of the evidence necessary to support 
his claim of entitlement to service connection for his low 
back disability.  Supplemental statements of the case dated 
in April 2000, May 2001, and September 2004 also provided 
notice to the veteran of the evidence of record regarding his 
claim and why this evidence was insufficient to award the 
benefit sought.

Moreover, a letter dated in April 2004 also instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence supportive of 
the claim.  

The Board's November 2001 decision and December 2003 remand 
also provided guidance pertaining to the evidence and 
information necessary to substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records, both private and 
VA, have been obtained.  The veteran has been afforded VA 
examinations of the claimed disability at issue.  He was 
provided with the opportunity to testify before a hearing 
officer at the RO in October 1999.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  Moreover, the veteran indicated in November 2003 that 
he had no further evidence to submit in support of his claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Factual Background

The veteran's DD Form 214 reflects that he is in receipt of a 
combat infantryman's badge.  However, the form indicates that 
he never left the continental United States.  His military 
occupational specialty was a wireman.

The veteran's service medical records reflect that he 
complained of nervousness and pain in his stomach in March 
1966.  The impression was "nervous stomach."  No further 
complaints are indicated, and the service medical records are 
otherwise negative for any diagnosis or abnormal finding 
pertaining to the veteran's psychiatric health.  Upon 
discharge physical examination in August 1966, the veteran 
was noted to be psychiatrically normal.  The service medical 
records do indicate that the veteran was injured in a 
parachuting fall, sustaining a broken leg and contusions to 
his heels.

In September 1969, the veteran was evaluated by a private 
neurologist for complaints of headaches and difficulty 
concentrating.  The veteran reported having been in an 
automobile accident in December 1967, at which time he 
sustained a minor head injury.  Neurologic examination was 
normal, to include mental functions.  The impression was post 
traumatic syndrome manifested by headache and possibly a 
depressive reaction.

The veteran was hospitalized at the Medical Center Hospital 
of Vermont from February to March 1981.  The reason for 
admission was depression, and the master problem list also 
included obsessive compulsive personality.  

The veteran was hospitalized at a VA facility from January to 
March 1985.  The veteran reported a previous psychiatric 
admission in 1977, following a divorce, which he felt was the 
result of burnout.  On admission, the veteran had symptoms 
including loneliness, sadness and occasional paranoia with 
suspicious periods.  He reported periods of losing time 
associated with paranoia.  An EEG and brain scan were within 
normal range.  The discharge diagnosis was atypical 
dissociative disorder.

In July 1992, the veteran was tested using the Minnesota 
Multiphasic Personality Inventory.  The interpreter noted 
that the profile was valid and that the veteran's profile 
often fit individuals who tended to worry over minor problems 
and were anxious, tense and indecisive.  Suspiciousness, 
distrust, brooding and resentment were noted to be 
characteristic.  Reactive depression was suggested.  
Schizophrenic reaction was noted as being likely, and anti-
psychotic medication was suggested as being potentially 
beneficial.  

An August 1992 VA treatment note indicates a diagnosis of 
schizoaffective disorder.

In an undated statement, received by the RO in June 1993, the 
veteran discussed combat incidents he experienced during a 
deployment to the Dominican Republic.  

A VA psychiatric examination was conducted in November 1993.  
The examiner noted that the veteran had been hospitalized in 
1977 for depression and in 1985 for dissociative disorder.  
He also noted that the veteran had received psychiatric 
services from a VA provider.  The veteran denied active 
treatment for psychiatric problems as well as taking any 
medications.  He opined that his problems in life were due to 
an incident where he fell while parachuting.  He reported 
that he slept excessively and seldom experienced nightmares.  
He denied thinking about the accident in service unless 
someone else brought it up.  He endorsed chronic uneasiness 
and headaches.  He denied mood symptoms and symptoms 
suggestive of panic anxiety.  On mental status examination, 
the veteran appeared mildly anxious and had difficulty 
concentrating.  He tended to talk in detail.  There was 
evidence of loose association and tangentiality of themes.  
He reported being bothered by thoughts of getting lost and 
inability to remember.  Although his thoughts had logical 
sequences, his thought patterns were quite disjointed.  He 
was concrete in interpretations and his mood was of anxiety 
and puzzlement.  The examiner concluded that the veteran did 
not have any symptoms or signs suggestive of PTSD.  However, 
he indicated that the veteran clearly manifested symptoms and 
signs suggestive of organic personality disorder.  The 
diagnoses were organic personality disorder and depressive 
disorder not otherwise specified.  

In a December 1993 letter, a private physician indicated that 
he had treated the veteran for complaints of head and neck 
pain.  He indicated his informal opinion that the veteran 
suffered from schizoaffective disorder or frank 
schizophrenia.  

A March 1995 assessment by the private neurologist that 
examined the veteran in 1969 indicates that the veteran's 
conversation was disjointed and did not make a great deal of 
sense, leading the author to conclude that the veteran was 
schizophrenic, although some of the symptomatology remained 
the same as it had been in 1969.  Physical and neurologic 
examinations were normal.  The neurologist suggested more 
aggressive treatment for the veteran's schizophrenia.

An April 1995 letter from the veteran's VA psychiatric care 
provider indicates the author's belief that the veteran had 
psychiatric manifestations of a head injury sustained during 
his military service.  He noted that chronic fatigue, lack of 
concentration, and deterioration in memory were 
characteristics of "post traumatic syndrome," and requested 
that the veteran's records be reviewed.  

In an August 1997 letter, the same VA provider indicated that 
he had treated the veteran on a regular basis and that the 
veteran suffered from PTSD.  He noted that the PTSD affected 
the veteran's memory, concentration, social functions and his 
ability to be gainfully employed.  In a December 1997 letter, 
this provider indicated that the veteran's symptoms were 
consistent with PTSD.  

An additional VA examination was conducted in December 1997.  
The psychiatrist noted that he had reviewed the entire file, 
including the letters from the veteran's VA psychiatric care 
provider, and noted the VA psychiatric care provider belief 
that the veteran carried a diagnosis of PTSD.  Subjectively, 
the veteran complained of hyper-alertness.  He stated that he 
had dreams and woke often at night, and indicated his belief 
that those problems had been present since he came home from 
service.  He indicated that he had no memory for personal 
information.  On objective examination, the veteran made 
frequent use of dramatic gestures.  His affect was extremely 
labile, and he reported his mood to be upbeat.  His speech 
was clear and articulated, but vague, digressive and over 
detailed.  He exhibited looseness of associations, and showed 
evidence of delusions.  The veteran denied any history 
consistent with abuse, assault, or other traumatic events.  
There was no evidence of intrusive thoughts, nightmares, 
flashbacks, or psychologic or physiologic distress when 
reminded of past events.  There was no evidence of avoidance 
of thoughts or situations.  The veteran reported his sleep to 
be normal.  The examiner did note that there was evidence of 
diminished concentration and hyper vigilance, and that the 
veteran exhibited psychotic symptoms which included delusions 
and marked looseness of associations.  He pointed to evidence 
of psychosis and concluded that the veteran's thought 
disorder represented psychosis.  He indicated that he did not 
find evidence of PTSD at the time of the examination, and 
that he did not agree with the VA psychiatric provider's 
assessment in that regard.  The final diagnosis was chronic 
schizophrenia.

In August 1999 the VA examiner indicated that the veteran did 
not report symptoms meeting the criteria for PTSD, and that 
therefore a diagnosis of PTSD was not supported.

An August 2000 letter from the veteran's VA psychiatric 
provider indicates that the veteran was physically and 
psychologically distressed when he injured his leg.  The 
author noted that the veteran had intrusive flashbacks and 
difficulty concentrating.  He indicated that the veteran's 
symptoms were common to psychogenic amnesia, dissociative 
disorder, PTSD, and schizophrenia.  He concluded that the 
doctrine of reasonable doubt should be considered in the 
veteran's case.  However, he also suggested that additional 
testing be conducted to determine the correct diagnosis of 
the veteran's psychiatric disability.

VA psychiatry treatment notes indicate a diagnosis of PTSD.  
The veteran was seen every three months for supportive 
psychotherapy.  

The veteran underwent psychological testing in February 2001, 
at the request of his VA psychiatric treatment provider.  The 
examiner determined that neither PTSD nor schizophrenia could 
be ruled out.

On further VA examination in May 2001, the veteran was 
assessed by the examiner who had seen him in December 1997.  
He noted that he had reviewed the claims folders, to include 
letters from the veteran's VA psychiatric treatment provider 
and the psychological testing results.  The veteran reported 
that he was seen in a VA outpatient setting every three 
months.  On mental status examination, the veteran's affect 
was flat, then odd at times, with dramatic sighs and pauses 
in his speech.  At times, he would sit quietly, but would 
also move in dramatic, exaggerated gestures at other times.  
There was evidence of impairment in thought process and 
communication.  The veteran's thoughts appeared to be quite 
circumstantial and tangential, and there was loosening of 
associations at times.  The veteran described long-term 
memory loss.  His speech was clear but vague, obscure, and 
tangential at times.  His speech pattern was disturbed 
through much of the examination, although there were periods 
of more goal-directed speech.  The veteran reported that he 
slept well.  

On review of symptoms for PTSD, the examiner note that the 
veteran initially indicated that he had no memory for past 
events, but later indicated that he was traumatized when he 
was in an immediate readiness unit and was locked in a 
barracks when under fire in the Dominican Republic.  The 
veteran did not describe any intrusive thoughts of the 
claimed stressing events, or psychological or physiological 
stress when reminded of such events.  The veteran did not 
describe attempts to avoid situations associated with the 
claimed stressing events, but reported feelings of detachment 
and estrangement from others.  The veteran reported 
irritability.  He also endorsed an exaggerated startle 
response, though the examiner found no evidence of that or of 
any significant anxiety.  The veteran did not report 
diminished sleep or concentration, or hyper vigilance.  The 
examiner indicated his continued belief that the veteran had 
disorganized thought processes which were the result of an 
atypical psychotic disorder, which was in part for the 
difficult diagnostic dilemma.  He reiterated his belief that 
the veteran did not meet the diagnostic criteria for PTSD, 
noting that it was unclear whether the veteran had 
experienced trauma and finding that his symptom constellation 
was not most consistent with PTSD.  He noted that on 
psychological testing, the veteran at first gave vague and 
then detailed and bizarre responses to projective tests.  He 
concluded that the most appropriate diagnosis for the veteran 
was schizophrenia.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).  The phrase "engaged in combat 
with the enemy" requires that a veteran has participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Determining 
whether a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each particular case.  
VAOPGCPREC 12-99.

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 C.F.R. § 3.304(f); 
see 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. 
App. at 98.

The final requirement is medical evidence of a nexus between 
the claimed in-service stressor and the current disability. 
However, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau, 9 Vet. App. at 396. In addition, medical 
nexus evidence may not be substituted by application of the 
provisions of § 1154(b).  Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Cohen, 10 Vet. App. at 138.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).

After careful consideration of the evidence, the Board finds 
that service connection for PTSD is not warranted.

A key element to establishing service connection is to show 
that veteran does have the claimed disability.  This element 
may only be shown through medical evidence of a diagnosis. In 
the present case, the veteran's VA psychiatric treatment 
provider has diagnosed PTSD.  In a statement dated in October 
1997 to support the diagnosis, the physician stated that the 
veteran suffered an acute traumatic experience during 
service, and as a result of this extremely stressful 
experience the veteran experienced an inability to recall 
important aspects of the trauma and avoidance of thoughts and 
feelings associated with the event.
The physician described additional symptoms in his December 
1997 letter.
The physician attributed all of these symptoms to experiences 
in the military and stated that they were consistent with 
PTSD.  In his most recent statement dated in August 2000, the 
physician added that the veteran had intrusive flashbacks 
associated with the memory of the distressing event and 
restricted expression of emotional feelings.  He indicated 
that the veteran's symptoms were also common to psychogenic 
amnesia, dissociative disorders, and schizophrenia.  

However, a November 1993 VA examiner concluded that the 
veteran did not have the signs and symptoms suggestive of 
PTSD, pointing instead to an organic personality disorder.  A 
December 1993 letter from a private physician also provided 
an opinion that the veteran suffered from either 
schizoaffective disorder or schizophrenia.

The physician who conducted VA examinations in December 1997 
and May 2001, found in December 1997 that the veteran did not 
have many of the symptoms of PTSD identified by the VA 
treatment provider.  His review of the veteran's history and 
medical records did reveal a long history of psychiatric 
symptoms, but he did not agree with the other physician's 
assessment that the symptoms were reflective of PTSD or that 
the stressing event was psychogenically repressed.  It was 
this physician's opinion that the most appropriate diagnosis 
for the veteran was schizophrenia.  At the time of the May 
2001 VA examination the examiner had also reviewed the 
additional statements from the veteran's VA psychiatric 
treatment provider, as well as the results of the 
psychological testing.  In the report, the VA examiner 
addressed each criterion associated with PTSD and opined that 
the veteran did not meet the criteria.  In addition, it was 
not clear, based on the veteran's extreme level of thought 
disorganization, that a trauma was experienced.  He also 
disagreed with the conclusion that the veteran's symptoms 
were most consistent with PTSD with severe psychogenic 
amnesia.  The examiner expressed his continued belief that 
the most appropriate diagnosis was schizophrenia, 
disorganized type.

When faced with conflicting diagnoses the Board must compare 
and weigh the probative value of two opposing medical 
opinions.  If they are found to be in equipoise, then the 
benefit of the doubt is applied in the veteran's favor.  
Based on the evidence of record, the Board does not find the 
conflicting diagnoses to be in equipoise. 

Although the veteran's VA psychiatric treatment provider 
diagnosed the veteran with PTSD and listed the symptoms upon 
which the diagnosis was based, the Board finds that the 
persuasiveness of the diagnosis is weakened in two ways.  
First, the Board recognizes that the veteran's DD-214 shows 
that the veteran served during the Vietnam era and received a 
Combat Infantryman's Badge, which suggests the veteran was 
engaged in some sort of combat during active duty.  
Satisfactory lay or other evidence offered to support a 
contention that an injury or disease was incurred or 
aggravated in combat may be accepted as sufficient proof 
provided that it is consistent with the circumstances, 
conditions or hardships of such service even though there is 
no official record of the occurrence or aggravation.  38 
C.F.R. § 3.304(e) (2004).  In statements the VA psychiatric 
treatment provider, no mention was made of the specific event 
or events ("stressors") in service associated with PTSD.   In 
fact, he stated the veteran could not recall important 
aspects of the alleged trauma. As previously noted, a combat 
veteran, in most instances, is not required to present 
corroborating evidence of in-service stressors, but he or she 
is still required to report specific stressors from service.  
Unfortunately, it appears as though the veteran's memory is 
impaired and he is unable to give an account of what 
happened; however, this does not negate the fact that 
stressors are required in order to link a current diagnosis 
of PTSD to service.  Since the veteran has not been able to 
provide his physician with specific stressors, the diagnosis 
of PTSD cannot accurately be linked with service. 

Secondly, the VA treatment provider stated in August 2000 
that the symptoms the veteran had were common to psychogenic 
amnesia, dissociative disorders, PTSD, and schizophrenia.  He 
also suggested that additional testing be done to determine 
what the correct diagnosis is, and to determine if it is a 
consequence of military service.  Although this physician had 
a history with the veteran as his treating physician, these 
statements weaken the persuasiveness of the diagnosis because 
they suggest not only the uncertainty of the PTSD diagnosis, 
but also whether the diagnosis is linked to service.

On the other hand, the VA examiner did not back away from his 
original assessment of the veteran's disorder, and remained 
confident that the veteran's symptoms reflected schizophrenia 
more so than PTSD.  He also provided a basis for his 
opinions, fully discussing each criterion for a diagnosis of 
PTSD and ruling out such diagnosis.  Although he did not have 
an ongoing relationship with the veteran that would have 
allowed him to observe the veteran's symptoms over time, he 
did have the benefit of reviewing the veteran's claims file 
and medical records that document his treatment and symptoms.

Since the VA psychiatric treatment provider's more recent 
statements expressed some uncertainty as to the accuracy of 
his original diagnosis and the VA examiner clearly laid out 
the reasoning for finding the veteran's symptoms did not meet 
the criteria for PTSD, the opinions are not in equipoise, and 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).

In view of the foregoing, the Board finds that the VA 
examiner's opinions have greater probative weight; therefore, 
the preponderance of the evidence is against a diagnosis of 
PTSD.  Absent a current diagnosis of PTSD, service connection 
for that disability cannot be granted.  Accordingly, the 
veteran's claim must fail because the preponderance of the 
evidence establishes that he does not currently have PTSD.

ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


